


Exhibit 10.82

 

Executive Park West II

4720 Gettysburg Road

Mechanicsburg, PA 17055

 

First Amendment to Lease Agreement

 

This First Amendment is made as of this 24th day of February, 2016 by and
between Old Gettysburg Associates II, LP (“Landlord”), and Select Medical
Corporation (“Tenant”).

 

BACKGROUND:

 

A.            Landlord and Tenant are parties to that certain Office Lease
Agreement dated November 1, 2012 with an effective Commencement date of
January 1, 2013 thereto, pursuant to which Landlord leased to Tenant, and Tenant
leased from Landlord, approximately 28,048 rentable square feet of space known
as Suites 101, 102, 103, 104, 201A, 202, 301, 303, 304 and 401 in the building
located at 4720 Gettysburg Road, Mechanicsburg, Pennsylvania.  All capitalized
terms not otherwise defined herein shall have the meanings ascribed to them in
the Lease.

 

B.            Landlord and Tenant now desire to amend the Lease as hereinafter
set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and intending to be legally bound hereby, Landlord and Tenant agree as
follows:

 

Effective April 1, 2016 the following terms contained in the Basic Lease shall
be amended as follows:

 

1.              Landlord and Tenant hereby agree that Tenant shall add to the
Master Lease and occupy an additional 4,926 RSF of space known as Suite 203.

 

--------------------------------------------------------------------------------


 

2.              The first month’s rent for this space will commence as of
April 1, 2016 and will expire on December 31, 2022.

 

3.              The rental rate for Suite 203 shall be the same as the rental
rate for the Master Lease.

 

4.              All of the Lease terms and conditions of the existing Master
Lease shall be applicable to Suite 203.

 

All other terms and conditions contained in the Lease and not amended hereby
remain in full force and effect.

 

Landlord and Tenant have caused this First Amendment to be duly executed.

 

 

 

Landlord:

Old Gettysburg Associates II, LP

 

 

 

 

 

By:

/s/ John M. Ortenzio

 

 

John M. Ortenzio, Manager of the General Partner

 

 

 

 

 

 

 

Date: February 24, 2016

 

 

 

 

 

 

 

Tenant:

Select Medical Corporation

 

 

 

 

 

 

 

By:

/s/ Michael E. Tarvin

 

 

Michael E. Tarvin

 

 

 

 

 

 

 

Title:

Executive Vice President, General Counsel and Secretary

 

 

 

 

 

 

 

Date: February 24, 2016

 

--------------------------------------------------------------------------------
